[J-48-2015] [MO: Saylor, C.J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 25 EAP 2014
                                             :
                    Appellant                :   Appeal from The Judgment of Superior
                                             :   Court entered on 02/06/2014 at No. 947
                                             :   EDA 2012 vacating and remanding the
             v.                              :   Judgment of Sentence entered on
                                             :   03/12/2012 in the Court of Common
                                             :   Pleas, Philadelphia County, Criminal
TERELL HALE,                                 :   Division at No. CP-51-CR-0007307-
                                             :   2010.
                    Appellee                 :
                                             :   ARGUED: September 9, 2015


                                DISSENTING OPINION


MR. JUSTICE STEVENS                                    DECIDED: December 21, 2015

      I respectfully disagree with the Majority’s decision to affirm the Superior Court’s

order holding that a defendant’s past juvenile adjudication of delinquency for aggravated

assault does not qualify as a “conviction” for purposes of applying the sentencing

enhancement under the penalty provision of the persons-not-to-possess firearms

statute, 18 Pa.C.S. § 6105(a.1)(1). Therefore, I dissent.

      This Court has held that a conviction is defined as “the ascertainment of the guilt

of the accused and judgment thereon by the court.” Commonwealth v. Kimmel, 523 Pa.

107, 565 A.2d 426, 428 (1989). However, in the context of the Death Penalty Statute,

this Court has accorded the term a broader reach, encompassing instances in which

there has been a finding of guilt, even though a judgment of sentence has not yet been

imposed. Commonwealth v. Beasley, 505 Pa. 279, 479 A.2d 460 (1984). A juvenile
delinquency adjudication, which involves a finding that a juvenile committed a criminal

act, see 42 Pa.C.S. § 6341(a), (b), has been treated as a conviction at the sentencing

phase of a death penalty case to establish an aggravating circumstance.1           See

Commonwealth v. Baker, 531 Pa. 541, 614 A.2d 663 (1992). Furthermore, this Court

has found juvenile delinquency adjudications are admissible to rebut mitigating

circumstances in death penalty cases. See Commonwealth v. Stokes, 532 Pa. 242,

615 A.2d 704 (1992).

      The Commonwealth requests that this Court give the word “convicted” the same

meaning in the instant statute as we have in the Death Penalty Statute. I agree with the

Commonwealth’s viewpoint in this regard, and therefore, I would reverse the Superior

Court’s order.




1
  42 Pa.C.S. § 9711(d)(9) provides that, in death penalty cases, the following shall be
considered an aggravating circumstance: “The defendant has a significant history of
felony convictions involving the use or threat of violence to the person.”



                           [J-48-2015] [MO: Saylor, C.J.] - 2